Name: Commission Regulation (EEC) No 1259/87 of 6 may 1987 amending Regulation (EEC) No 107/87 by any of the introduction of exceptional support measures for the market in pigmeat in Italy
 Type: Regulation
 Subject Matter: distributive trades;  animal product;  economic policy;  Europe;  agricultural structures and production
 Date Published: nan

 7. 5. 87 Official Journal of the European Communities No L 119/9 COMMISSION REGULATION (EEC) No 1259/87 of 6 May 1987 amending Regulation (EEC) No 107/87 by any of the introduction of exceptional support measures for the market in pigmeat in Italy HAS ADOPTED THIS REGULATION : Article 1 The following Article la is hereby inserted in Regulation (EEC) No 107/87 : 'Article la 1 . Where the aid provided for in Article 1 is granted, Italy may grant supplementary national aid, the amount of which may not exceed 50 % of the said aid. Only products coming from pigs reared in local health units in which foot-and-mouth disease has been detected and which have not been declared free of the disease, as well as from local health units which share a boundary with such local health units, may be subject to this national aid . Products coming from pigs reared in local health units in which no cases of foot-and-mouth disease have been recorded for three months and in local health units which share a boundary with such local health units shall not be subject to this national aid. Modifications to the boundary of the infection zone shall be notified to the Commission immediately by the Italian authorities . 2 . The quantities of meat in respect of which national aid is granted, together with the overall volume of national aid granted, shall be notified to the Commission by the Italian authorities.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to storage effected pursuant to contracts concluded on or after 4 May 1987. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), * as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of foot-and mouth disease in certain production regions in Italy, the intro ­ duction of live pigs and certain fresh pigmeat products from Italy into the other Member States has been tempo ­ rarily prohibited pursuant to Commission Decision 86/448/EEC of 4 September 1986 on certain protective measures against foot-and-mouth disease in Italy (3), as last amended by Decision 86/625/EEC (4) ; Whereas because of numerous recent outbreaks of foot ­ and-mouth disease, the infection zone has been widened significantly ; Whereas, in order to take account of the limitations upon the free movement of goods resulting from the situation, exceptional measures to support the market must be taken ; whereas Commission Regulation (EEC) No 107/87 of 15 January 1987 on special conditions for the granting of private storage aid for pigmeat (*) already applies, inter alia, in the infection zone ; whereas this Community measure should be widened by allowing Italy to grant a supplementary aid to be borne by the national budget, the amount of which should be fixed with a view to covering the additional costs of the operators concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 133, 21 . 5. 1986, p. 39. (3) OJ No L 259, 11 . 9 . 1986, p. 34. (&lt;) OJ No L 364, 23 . 12. 1986, p. 55. H OJ No L 14, 16. 1 . 1987, p. 8 .